       Case 3:13-cr-00764-WHO Document 2103 Filed 05/13/19 Page 1 of 2




 1 Josh A. Cohen (SBN 217853)
   CLARENCE DYER & COHEN LLP
 2 899 Ellis Street
   San Francisco, CA 94109
 3
   Tel: (415) 749-1800
 4 Fax: (415) 749-1694
   jcohen@clarencedyer.com
 5
   Shawn Halbert (SBN 179023)
 6 214 Duboce Ave.

 7 San Francisco, CA 94103
   Tel: (415) 703-0993
 8 Fax: (415) 255-8631
   shawn@shawnhalbertlaw.com
 9
   Attorneys for Defendant REGINALD ELMORE
10

11                            IN THE UNITED STATES DISTRICT COURT
12                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                          CASE NO. CR-13-0764 WHO
15
               Plaintiff,                               STIPULATION AND [PROPOSED]
16                                                      ORDER REGARDING WITNESS
          v.                                            SUBPOENA
17
     ALFONZO WILLIAMS et al.,
18
               Defendants.
19

20

21
                                             STIPULATION
22
            WHEREAS defendant Reginald Elmore, on behalf of the defendants in the second trial
23
     group in this matter, served a trial subpoena on witness Salvador Villalobos requiring Mr.
24
     Villalobos to appear and testify on May 7, 2019;
25
            WHEREAS Mr. Villalobos appeared as required on May 7, 2019 and was directed by the
26
     Court to return on May 15, 2019 at 8:00 a.m.;
27

28

                                                                           Case No. CR-13-0764 WHO
                                                STIPULATION AND ORDER REGARDING TRIAL SUBPOENA
      Case 3:13-cr-00764-WHO Document 2103 Filed 05/13/19 Page 2 of 2




 1          WHEREAS Mr. Elmore and the other defendants in the second trial group have either

 2 resolved their cases or had their trial dates continued several months, such that there is no trial at

 3 which Mr. Villalobos’ testimony is presently required;

 4          THEREFORE, counsel for Mr. Elmore and counsel for Mr. Villalobos hereby agree and

 5 stipulate that Mr. Villalobos is released from the pending trial subpoena and need not appear on

 6 May 15, 2019. In the event that any party seeks Mr. Villalobos’ testimony in connection with

 7 further proceedings, the party will issue a new subpoena.

 8          IT IS SO STIPULATED.

 9

10
     DATED: May 13, 2019                            _____/s/__________________________________
11                                                  Josh A. Cohen
                                                    Attorney for REGINALD ELMORE
12

13
     DATED: May 13, 2019                            _____/s/__________________________________
14                                                  Gail Shifman
                                                    Attorney for SALVADOR VILLALOBOS
15

16

17                                                 ORDER

18          Pursuant to stipulation, and for good cause shown, it is hereby ordered that Salvador
19 Villalobos is released from the trial subpoena served on him by defendant Reginald Elmore and

20 need not appear on May 15, 2019 as previously directed by the Court. Should any party seek Mr.

21 Villalobos’ testimony in connection with further proceedings, the party shall seek a new subpoena.

22 Attorney Gail Shifman’s appointment to represent Mr. Villalobos shall continue in connection

23 with any such subpoena.

24          IT IS SO ORDERED.
25
     DATED: _____________________                  _________________________________
26                                                 WILLIAM H. ORRICK
27                                                 UNITED STATES DISTRICT JUDGE

28

                                                        2                   Case No. CR-13-0764 WHO
                                                 STIPULATION AND ORDER REGARDING TRIAL SUBPOENA
